Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-19-00706-CV

       IN RE MORNINGSIDE MINISTRIES d/b/a Morningside Ministries at the Manor

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: October 23, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 14, 2019, relator filed a petition for writ of mandamus and a motion for

temporary relief pending final resolution of the petition for writ of mandamus. After considering

the petition and the record, this court concludes relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). The motion

for temporary relief is denied as moot.

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2018CI23481, styled Eugene A. Davis, et al. v. Alamo Mobile X Ray & EKG
Services, Inc., et al., pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas
presiding.